Citation Nr: 1605590	
Decision Date: 02/12/16    Archive Date: 02/18/16

DOCKET NO.  14-21 078	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for hysterectomy, including as secondary to the service-connected disability of tubal ligation with residual scar.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Tracie N. Wesner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1985 to June 1995.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  The Veteran presented sworn testimony at a hearing before the undersigned in September 2015.  A transcript of that hearing is of record.


REMAND

This matter must be remanded to obtain additional medical records and a new VA examination and medical opinion concerning the Veteran's claim.  She seeks service connection for a hysterectomy, asserting that the disease process that ultimately led to her surgery began in service.  

The Veteran's service treatment records (STRs) show that she underwent a tubal ligation during active duty service. See September 1989 STRs.  She underwent a second surgery in October 1989 due to a large cyst that had formed around her right fallopian tube.  See October 1989 STRs.  She testified that after the second surgery, she began experiencing extremely painful cramping during menstruation, and that this symptom continued after her separation from service.  She was diagnosed with endometriosis in November 2000 and ultimately had a hysterectomy in September 2001.

The Veteran was provided with VA examinations in September 2010 and May 2011.  The September 2010 VA examiner opined that the Veteran's hysterectomy was not related to service or her in-service tubal ligation; however, the Board notes that this examiner did not review the Veteran's private medical records concerning her post-service treatment and hysterectomy.  Therefore, the opinion is inadequate because it did not consider the Veteran's relevant medical history.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007).  The May 2011 VA examiner did not provide a medical opinion concerning etiology.

At her hearing before the Board, the Veteran testified that she is still receiving treatment in connection with her hysterectomy residuals.  On remand, any outstanding private medical records should be obtained.  38 C.F.R. § 3.159(c).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

Accordingly, the case is REMANDED for the following action:

1. Obtain all outstanding VA and private treatment records concerning the Veteran's treatment for any gynecological condition, including endometriosis or the residuals of her hysterectomy.

2.  After obtaining the requested records (to the extent possible), schedule the Veteran for an appropriate VA examination to address the current nature of her hysterectomy residuals and the etiology of the condition that ultimately resulted in her hysterectomy.  The claims file should be made available to and reviewed by the examiner and all necessary tests should be performed.  All findings should be reported in detail.  

The examiner should opine whether it is at least as likely as not that the condition leading to the Veteran's hysterectomy and current residuals had its onset in service or is related to any of the conditions she exhibited during service, including her service-connected tubal ligation with residual scars.  In offering this assessment, the examiner should acknowledge and discuss the following evidence: STRs regarding the Veteran's September 1989 tubal ligation; STRs concerning her October 1989 surgery to remove a large cyst around her right fallopian tube; post-service medical records showing a diagnosis of endometriosis and a total hysterectomy in September 2001; and the Veteran's lay testimony that after her two surgeries in service, she had continuing pain and increased size of blood clots, which continued until her September 2001 hysterectomy.

The examination report must include a complete rationale for all opinions expressed.  If the examiner feels that a requested opinion cannot be rendered without resorting to speculation, the examiner should state why this is so.

3.  Then readjudicate the remanded issue.  If the benefit sought remains denied, furnish the Veteran and her representative with a Supplemental Statement of the Case and afford them the opportunity to respond before the file is returned to the Board for further consideration.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




